Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 1 of 20 PageID #: 213


                                                                                                              1


   1                     UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
   2   - - - - - - - - - - - - - - - X
                                         :
   3       SILVIA QUINTANILLA,           : 19-CV-06752(PKC)
                                         :
   4              Plaintiff,             :
                                         :
   5                                     : United States Courthouse
            -against-                    : Brooklyn, New York
   6                                     :
                                         :
   7                                     : June 30, 2020
           KABCO PHARMACEUTICALS,        : 12:00 p.m.
   8       INC., et al.,                 :
                                         :
   9              Defendants.            :

 10    - - - - - - - - - - - - - - - X

 11    TRANSCRIPT OF CIVIL CAUSE FOR ORAL ARGUMENT VIA TELECONFERENCE
                     BEFORE THE HONORABLE PAMELA K. CHEN
 12                     UNITED STATES DISTRICT JUDGE

 13                                        A P P E A R A N C E S:

 14    For the Plaintiff:                          LAW OFFICE OF PETER A. ROMERO PLLC
                                                   825 Veterans Highway
 15                                                Hauppauge, New York 11788

 16                                                BY:      PETER ROMERO, ESQ.
                                                            DAVID BARNHORN, ESQ.
 17

 18    For the Defendant:                          KAUFMAN DOLOWICH & VOLUCK, LLP
                                                   135 Crossways Park Drive
 19                                                Suite 201
                                                   Woodbury, New York 11797
 20
                                                   BY:      MATTHEW COHEN, ESQ.
 21

 22    Court Reporter:                             DENISE PARISI, RPR, CRR
                                                   Official Court Reporter
 23                                                Telephone: (718) 613-2605
                                                   E-mail: DeniseParisi72@gmail.com
 24
       P r o c e e d i n g s r e c o r d ed b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
 25    p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.



                                            Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 2 of 20 PageID #: 214


                                         Proceedings                             2


   1               (All parties present via teleconference.)

   2               THE COURTROOM DEPUTY:        Civil cause for oral

   3   argument, docket 19-CV-6752, Quintanilla versus Kabco

   4   Pharmaceuticals, Inc., et al.

   5               Before asking the parties to state their appearances

   6   for the record, I would like to note the following:            Persons

   7   granted remote access to proceedings are reminded of the

   8   general prohibition against photographing, recording, and

   9   rebroadcasting of court proceeding.             Violation of these

 10    prohibitions may result in sanctions, including removal of

 11    court-issued media credentials, restricted entry to future

 12    hearings, denial of entry to future hearings, or any other

 13    sanctions deemed necessary by the Court.

 14                Will the parties please state their appearances for

 15    the record starting with the plaintiff.

 16                THE COURT:    Plaintiff's counsel?

 17                MR. BARNHORN:     David Barnhorn is here as plaintiff's

 18    counsel, as is Mr. Romero, who will be doing the oral

 19    argument, who I'm not hearing currently.

 20                MR. ROMERO:    I apologize.         This is Peter Romero.    My

 21    phone was on mute, Your Honor.         I apologize.

 22                THE COURT:    Okay.     Good morning.

 23                MR. ROMERO:    Good morning.

 24                THE COURT:    For the defense?

 25                MR. COHEN:    Good afternoon, Your Honor.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 3 of 20 PageID #: 215


                                         Proceedings                           3


   1               My name is Matthew Cohen.           I'm an attorney from

   2   Kaufman, Dolowich, Voluck.         We represent the three defendants.

   3               THE COURT:    Okay.     Good afternoon to you, Mr. Cohen.

   4               We are here, as the parties are aware, for oral

   5   argument on the motion of defendants' to dismiss the New York

   6   Labor Law claim under Section 191, which alleges the failure

   7   to timely pay, as required by the statute.            And then the

   8   second basis of the motion is to dismiss the class allegations

   9   under Rule 23, or those allegations purporting to name a class

 10    under Rule 23.

 11                So I will hear from defendant first, Mr. Cohen,

 12    since it's your motion.      I'm obviously familiar with the

 13    arguments from your written submission, but if you want to

 14    highlight anything on either basis, go ahead.

 15                MR. COHEN:    All right.      Thank you, Your Honor.

 16                First, plaintiff's frequency-of-pay claim, pursuant

 17    to the New York Labor Law, should be dismissed in its

 18    entirety.    Significantly, plaintiff does not allege any

 19    underpayment of wages and confirms that she was paid on a

 20    biweekly basis.     In our opposition to the present motion,

 21    plaintiff seeks to completely ignore the two most

 22    recently-cited cases in either of the parties' briefs and

 23    seeks to overturn Your Honor's own ruling in Coley vs.

 24    Vanguard Urban Improvement Association from 2018.            As Your

 25    Honor confirms and correlates, the New York Labor Law seems to


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 4 of 20 PageID #: 216


                                       Proceedings                             4


   1   be geared to afford relief for unpaid wages and not for late

   2   paid wages.

   3               In addition, and correlate, Your Honor held that two

   4   weeks is an appropriate standard to use in assessing whether

   5   defendants delayed payments to plaintiff adopting the same

   6   standards in the present action leading to a dismissal of the

   7   frequency-of-payment claim.

   8               While plaintiff seeks to rely on the Vega decision

   9   from the First Department in New York, contrary authorities

 10    stemming from courts located within the Second Department,

 11    which is the same department that the defendants are located

 12    in, as such, this court is not bound by --

 13                THE COURT:    Mr. Cohen, let me ask you to slow down a

 14    bit because, remember, we have a court reporter who is trying

 15    to transcribe everything.

 16                MR. COHEN:    Absolutely.      My apologies, Your Honor.

 17                So, as such, this Court is not bound by the Vega

 18    decision.

 19                Most recently, two apparent companion cases in the

 20    Suffolk County Supreme Court -- Phillips vs. Max Finkelstein

 21    and Kruty vs. Max Finkelstein Incorporated -- were decided

 22    over three months after Vega in December 2019.

 23                THE COURT:    Let me pause you again.

 24                Just for the court reporter, Kruty, K-R-U-T-Y, vs.

 25    Max, like a person's name, Finkelstein, separate word.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 5 of 20 PageID #: 217


                                       Proceedings                             5


   1               Okay.   Go ahead.

   2               MR. COHEN:    Thank you, Your Honor.

   3               In each of these decisions, the Court agreed with a

   4   2018 Queens County Supreme Court decision, Hunter vs. Planned

   5   Building Services Incorporated, which held that no private

   6   right of action existed for a frequency of pay violation

   7   unless there was nonpayment of wages.           As a result,

   8   plaintiff's frequency-of-pay claim should be dismissed in its

   9   entirety.    In addition, plaintiff's class claims should be

 10    denied under -- dismissed in their entirety.

 11                Plaintiff failed to oppose -- first off, plaintiff

 12    failed to oppose defendants' argument that the punitive class,

 13    as defined in plaintiff's amended complaint, would require

 14    individualized mini hearings to determine membership because

 15    such punitive class members are defined by their job duties

 16    and not their job title or position.           Because this assertion

 17    is undisputed, plaintiff's class claim should be dismissed in

 18    their entirety.

 19                Moreover, whether each punitive class member spent

 20    more than 25 percent of his or her time performing physical

 21    labor to fit within the definition of "manual labor" would

 22    also necessitate such mini trials concerning the

 23    frequency-of-pay claim and thus provides another reason for

 24    dismissal of the class-wide frequency-of-pay claim.

 25                Thank you, Your Honor.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 6 of 20 PageID #: 218


                                       Proceedings                             6


   1               THE COURT:    Let me ask you one question about your

   2   argument on the class allegations.

   3               Isn't your motion premature?         Because, at this

   4   point, I don't have any basis upon which to decide whether or

   5   not the class can be defined in the manner that the plaintiffs

   6   have done where they name what the actual duties are that

   7   qualify as manual labor.      The cases that you cite are ones

   8   that were at the class certification stage after evidence had

   9   been taken during discovery and at the time that the plaintiff

 10    sought to have the class certified; and the courts there --

 11    including Judge Orenstein from our court -- were looking at

 12    actual evidence and issues that had been developed during the

 13    course of discovery.

 14                Here there's an allegation that a class can be

 15    defined by certain duties, and at this point, I don't think I

 16    have any basis upon which to find that that can't be done or

 17    that that would require mini trials, as you say.          In fact, it

 18    seems to me the opposite is likely to be true, which is that

 19    people occupy positions where they are expected to perform

 20    certain duties and that that is something that can be

 21    determined readily through some kind of discovery.

 22                While I agree with you that the plaintiff hasn't

 23    alleged everyone who fits in job description X or Y, it seems

 24    to me that what they have alleged is likely going to be

 25    readily provable or ascertainable, which is one of the issues,


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 7 of 20 PageID #: 219


                                          Proceedings                             7


   1   of course, addressed with respect to defining a class.

   2                So why would I decide that now, I guess.

   3                MR. COHEN:    Well, I certainly understand your

   4   argument, Your Honor.       You know, our position is that the

   5   plaintiff has failed to plead a proper class definition and

   6   that by defining it based on job duties, you know, it's our

   7   position that, you know, it would be difficult to ascertain.

   8   And everybody has different job duties, whether or not they

   9   were performing such job duties, it differs from just taking

 10    something off of a job description.              You actually would have

 11    to look into day-to-day activities of what each specific

 12    previous class member was doing, so that's why our position

 13    was that, just on the definition alone, that they failed to

 14    state a proper class definition at the time.

 15                 THE COURT:    Let me ask you, what kind of place is

 16    Kabco Pharmaceuticals?       Does it produce pharmaceuticals or

 17    sell them?

 18                 MR. COHEN:    Yeah.     They manufacture and market

 19    supplements -- kind of like vitamins, minerals, food

 20    supplements, things like that.

 21                 THE COURT:    Is it a factory of some sort?

 22                 MR. COHEN:    Not really a factory.         It's actually

 23    relatively small.     I believe currently, at least during the

 24    pandemic, when I recently spoke to them they only had nine

 25    employees at the time, so --


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 8 of 20 PageID #: 220


                                         Proceedings                           8


   1               THE COURT:    Nine?

   2               MR. COHEN:    Yes.     So it's a relatively small place.

   3   So my understanding how it -- it's like a -- you know, like a

   4   manufacturer in the broad sense that you might think of a huge

   5   facility, it's more of a smaller area, but they do manufacture

   6   and market supplements.

   7               THE COURT:    So how difficult would it be to figure

   8   out if nine or so employees fit within the class definition?

   9               MR. COHEN:    You would have to have depositions for

 10    each of the nine, you know, discovery on each of the nine.

 11    You would have to have, you know, separate discovery on each

 12    of the few -- person, and those are just the ones that were

 13    there, you know, as of when I last spoke -- you know, it

 14    remains to be seen what kind of turnover there was and stuff

 15    like that --

 16                (Court reporter requested clarification.)

 17                MR. COHEN:    You know, there would have to be

 18    separate discovery, you know, at a minimum on each of those

 19    nine persons, and to the extent there was any turnover,

 20    obviously there would have to be additional discovery on other

 21    former employees.     So even though it's a relatively small

 22    company, which, that alone, might ultimately preclude it from

 23    the class later on, you know --

 24                THE COURT:    Right, based on numerosity.

 25                MR. COHEN:    Exactly.     It's still -- you know, I feel


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 9 of 20 PageID #: 221


                                         Proceedings                              9


   1   it's unnecessary -- it's unnecessarily burdensome to just,

   2   because of a broad definition, that you go into discovery for

   3   each specific person.

   4               THE COURT:    But even in the case that you cite, the

   5   Court recognized the notion, which the plaintiff relies on,

   6   that I have the authority to tinker with or narrow a class

   7   definition that is too broad once the actual evidence is put

   8   forth as to why the definition is too broad or why the class

   9   may not be ascertainable, and I think it was in the Gregory

 10    decision, if I'm not mistaken, that the Court made that

 11    observation.    But it was certainly in one of the cases that

 12    you cited, either Calabrese or Gregory.              Why isn't that --

 13                MR. COHEN:    I believe it was in Gregory, Your Honor.

 14                THE COURT:    Okay.

 15                So why isn't that the correct approach?            I mean,

 16    this would seem to me premature and certainly something that

 17    would be unwise, because if, in fact, the class is

 18    ascertainable, I've basically precluded any kind of effort to

 19    certify it.    I just am not convinced by your argument because

 20    I don't have any basis upon which to find what you need me to

 21    find; that it's somehow not going to be ascertainable; that

 22    there isn't a way to determine without having to depose every

 23    single person, as you posit, or go through any lengthy

 24    investigation or court processes to see if someone -- an

 25    employee -- falls within the definition.             It's hard for me --


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 10 of 20 PageID #: 222


                                        Proceedings                                10


   1   it's quite the opposite, as I said, especially when we are

   2   talking about a relatively small operation.

   3                Now, you mentioned the numerosity question, and I

   4   think that might be an issue, although the nine-employee

   5   figure is, as you say, during a time of pandemic, so I don't

   6   know, but I assume that the number of employees was higher

   7   before the pandemic took hold.

   8                But, again, I think -- you haven't really satisfied

   9   me that this is a proper consideration at this time.               There's

  10   nothing inherently difficult, it would seem to me, or

  11   unascertainable, based on the definition.             It may be that, at

  12   the end of the day, it cannot be easily ascertained without

  13   having to do extensive individualized examinations of the

  14   proposed class members or the punitive class members, but I

  15   don't have any basis right now to make that finding.               That's

  16   what I would say.

  17                So let me turn now to the plaintiff to respond.

  18                You don't need to respond on the class argument.               I

  19   think I've resolved that for myself based on what I just said.

  20   But go ahead and make whatever arguments you want, Mr. Romero,

  21   about the viability of a private right of action for a 191

  22   violation.

  23                MR. ROMERO:   Sure, Your Honor.          Thank you.

  24                The authorities on which the defendants rely -- and

  25   I realize that at a deference to you, they refer to the --


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 11 of 20 PageID #: 223


                                        Proceedings                              11


   1               THE COURT:    I won't be insulted.          Go ahead.

   2               MR. ROMERO:    They refer to the Coley case several

   3   times, but, you know, to put that decision in context, Your

   4   Honor, it was in the context of a default judgment; and having

   5   looked at the underlying papers that had been submitted prior

   6   to that decision in the case --

   7               THE COURT:    Let me interrupt you.          Hang on.   Let me

   8   interrupt you, only because I remember that case very, very

   9   well, and I took a look at the decision again before today, so

  10   you don't need to remind me of the context; I'm absolutely

  11   familiar with that.

  12               What I do want to know a little bit more is the main

  13   argument that the defense can make -- and I'm not feeling

  14   bound by Coley, so let me just say that.              My view of Coley

  15   was -- it was a decision I rendered under the circumstances

  16   that everybody is familiar with from the decision itself;

  17   namely, a default judgment and where there was a FLSA failure

  18   to timely pay claim made that resulted in liquidated damages,

  19   so that is marginally relevant in my mind.             More relevant is

  20   the timing of it.      I issued that decision in 2018, and since

  21   then, there has been this First Department case, Vega vs. CM &

  22   Associates Construction Management, LLC, which you properly

  23   rely on.    It's a September 2019 decision -- again, by the

  24   First Department -- which directly addresses the question

  25   presented here; namely, is there a private right of action for


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 12 of 20 PageID #: 224


                                        Proceedings                             12


   1   liquidated damages under New York Labor Law Section 191 based

   2   on this frequency payment issue, i.e., the failure to pay

   3   manual laborers on a weekly basis.

   4               So, to me, that's the strongest argument; and the

   5   only question is whether or not the courts in the Finkelstein

   6   cases -- the two of them -- properly decided that a Second

   7   Department decision -- this Ikea case -- indicates the Court

   8   of Appeals would not follow the First Department decision in

   9   Vega, or that the other two cases out of Queens Supreme Court

  10   should be some kind of guidance as to what the proper rule is.

  11               MR. ROMERO:    Sure.     So -- yes, Your Honor, timing is

  12   everything.     The Coley was decided prior to Vega and prior to

  13   Scott, as well as all the other authorities, or most of the

  14   other authorities cited in the defendants' motion were decided

  15   before those two cases.       As Your Honor noted, the -- and we

  16   pointed out in our letter brief, the only appellate division

  17   case in New York to directly address the issue of whether or

  18   not there's standing -- a private right of action under labor

  19   law 191 is the Vega case.        The two companion cases that were

  20   decided by the same judge in Kruty and Phillips vs.

  21   Finkelstein in Supreme Suffolk did not seem to care for the

  22   result in Vega but did not indicate in any way why Vega was

  23   wrongly decided.     Vega, you know, was very cogent, as is Scott

  24   vs. Whole Foods; they lay out the rationale why there should

  25   be a private right of action under 191.               The Court in Suffolk


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 13 of 20 PageID #: 225


                                        Proceedings                           13


   1   County didn't say why Vega or Scott were wrongly decided; they

   2   simply referred to this Ikea case cited by the Appellate

   3   Division, Second Department, that did not directly address the

   4   issue of whether or not there's a private right of action

   5   under 191.

   6                So I think there's two bases not to follow the

   7   decision in Supreme Suffolk:         One, there's no cogent

   8   explanation as to why Vega and Scott are wrong; and, two, they

   9   rely on an appellate division case that didn't decide what

  10   they say it decided.

  11                THE COURT:    Well, ironically, actually, I will say

  12   in Kruty -- one of the companion cases -- they do cite Coley;

  13   and the other cases that I relied on in Coley -- which is

  14   spelled C-O-L-E-Y -- Belizaire, B-E-L-I-Z-A-I-R-E, and

  15   Hussain, H-U-S-S-A-I-N; so if you are looking for a,

  16   quote/unquote, reason, I think that that is perhaps the reason

  17   they say it's proper to reject Vega because, in fact, there

  18   are federal court decisions -- mine among them -- that rule

  19   otherwise.

  20                But I agree with you that the holding in Kruty and

  21   the other Finkelstein case seems to be based on the notion

  22   that you're not bound to follow appellate authority if you

  23   have reason to believe that the Court of Appeals will not

  24   endorse that view and that the judge in Suffolk County thought

  25   that Ikea provided that indication; namely, that Vega got it


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 14 of 20 PageID #: 226


                                        Proceedings                            14


   1   wrong.    That's at least how I read the Finkelstein decisions.

   2               And so I understand that you're saying that that

   3   might explain why they don't follow Vega, but I think you go a

   4   step further to say that they don't explain why Vega is wrong

   5   on the merits or the substance of it.

   6               MR. ROMERO:    I guess that's what I meant to be -- to

   7   state it a little bit more articulately than I did previously.

   8   In -- (Teleconference interruption.) -- explain why the

   9   rationale in Vega or Scott are wrong.

  10               THE COURT:    Right.

  11               MR. ROMERO:    And to the extent that -- to the extent

  12   that the supreme Suffolk case relies on the federal cases that

  13   have been cited prior to Vega and Scott, that's simply not

  14   logical.

  15               THE COURT:    All right.

  16               So, folks, I am prepared to rule at this time.          I

  17   don't find these issues require a written decision; the case

  18   law is somewhat limited and the issues are relatively

  19   straightforward.

  20               As I've forecast, I'm not going to dismiss the class

  21   allegations.     I think to do so would be premature at best.           As

  22   I said earlier, I don't have any basis upon which to decide at

  23   this time that determining who meets the class definition set

  24   forth by plaintiff would require individualized

  25   determinations, thereby making the class unascertainable or


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 15 of 20 PageID #: 227


                                        Proceedings                           15


   1   requiring mini hearings to do so.          That question will likely

   2   come up -- or could come up again -- at the point that

   3   plaintiff seeks to have the class certified, but at that

   4   point, I will actually have some record evidence upon which to

   5   rule on that argument if that argument is raised again, so I'm

   6   not going to dismiss the class allegations.

   7               Regarding the New York Labor Law claim -- and I'm

   8   going to assume here, especially based on what Mr. Cohen

   9   said -- that there is no companion Fair Labor Standard Act

  10   frequency payment claim -- to use the shorthand -- because of

  11   perhaps a deficiency in the enterprise aspect or element in

  12   this case, given what appears to be a relatively small

  13   employer.    Be that as it may, right now, what I have in front

  14   of me is a case that alleges ADA -- an ADA claim -- as well as

  15   this New York Labor Law claim but does not allege a FLSA

  16   claim, which doesn't matter, because obviously I just need to

  17   decide whether or not there is a private right of action for a

  18   frequency payment claim under Section 191.

  19               As I said before, though I found in Coley, or at

  20   least -- I'm not going to say it's dicta exactly, because I

  21   did say and cited cases that had found that there wasn't such

  22   a claim for liquidated damages under New York Labor Law for

  23   the failure to observe the weekly payment requirement of

  24   New York Labor Law under 191, so I would say that it's dicta

  25   only in the sense that that ruling did not affect the outcome


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 16 of 20 PageID #: 228


                                        Proceedings                           16


   1   or wasn't dispositive of the outcome; namely, the assessment

   2   of liquidated damages because of the FLSA claim that permitted

   3   me to award liquidated damages based on the failure to timely

   4   pay.

   5               I do want to correct one statement you said,

   6   Mr. Cohen, which is that although I did say that two weeks

   7   defined, in some sense, a reasonable payment schedule, that

   8   was for purposes of the Fair Labor Standard Act claim.

   9   New York Labor Law, as everyone knows, specifically requires,

  10   as a matter of statutory law, payment on a weekly basis for

  11   manual laborers, so the finding that I made about a two-week

  12   payment schedule is irrelevant to the New York Labor Law claim

  13   here.

  14               But as I eluded to earlier, I am revisiting my Coley

  15   decision in light of the Vega decision, which is out of the

  16   First Department and squarely addresses the issue raised here,

  17   and does find, very emphatically, that there is both and

  18   express and implied private right of action that allows an

  19   employee to get liquidated damages for failure to timely pay,

  20   for failure to meet the one-week payment schedule, even where

  21   the plaintiff is not alleging that they did not receive their

  22   full pay; and the Vega decision goes to great lengths to

  23   explain that underpayment includes the failure to pay under

  24   the terms provided for.       And if the terms, as required by

  25   statute, are a weekly payment, then that would qualify as


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 17 of 20 PageID #: 229


                                        Proceedings                           17


   1   underpayment if the employer fails to meet that weekly payment

   2   requirement.

   3               I will say, candidly, I find the reasoning in Vega a

   4   little bit -- it's going to sound too harsh -- a little

   5   tortured; but, nonetheless, it is an appellate decision on an

   6   issue of New York statutory law interpretation, and as the

   7   Finkelstein cases acknowledged, as a general matter, I, as

   8   well as the state courts, are bound to follow appellate court

   9   decisions unless I'm convinced -- or unless there is

  10   substantial evidence or reason to believe that the Court of

  11   Appeals would find otherwise; and so, therefore, I have

  12   considered that issue, and I have considered the Finkelstein

  13   decisions that reached the conclusion that Vega doesn't need

  14   to be followed because of the Ikea decision out of the Second

  15   Department -- that reasoning from the Finkelstein decisions I

  16   disagree with -- and I agree with the plaintiff that Ikea

  17   didn't address that issue, and I think it's quite difficult to

  18   read into Ikea any ruling at all on this precise issue,

  19   whether there is a private right of action under 191.

  20               The other decision that I think is useful, or

  21   helpful, on this issue is Judge Feuerstein's decision in the

  22   Scott case, which the plaintiff also relies on, and that was

  23   issued in April 2019 -- interestingly, before the Vega

  24   decision -- but in some ways it presages, I think, the

  25   relevant question, which is what would the New York Court of


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 18 of 20 PageID #: 230


                                        Proceedings                           18


   1   Appeals decide on this issue.         And in it, Judge Feuerstein, I

   2   think very helpfully, discusses two Court of Appeals'

   3   decisions in which 191 actions were the subject of the case,

   4   though not the precise issue, about a private right of action,

   5   but she notes -- and I think it's relevant here -- the Court

   6   of Appeals, while ruling on the other issue presented in those

   7   cases, did not suggest in any way that the private actions

   8   brought under 191 were improper in any way and did not decide

   9   that those actions should not have been pursued or allowed to

  10   be pursued, I should say, and were not viable, and she found

  11   that to be some indication to support the view that there is a

  12   private right of action under 191.

  13               So I think that that's actually quite helpful in

  14   terms of predicting, as I must, how the Court of Appeals might

  15   rule, even though, as I said before, she issued her

  16   decision -- Judge Feuerstein -- issued her decision even

  17   before the Vega decision, but made the -- or found very

  18   clearly that there is a private right of action.

  19               So for all those reasons, basically, because Coley

  20   was rendered at a time when I didn't have the benefit of

  21   either Vega or Scott, I am not following my prior decision; I

  22   am not dismissing the 191 action.          This issue, too, may arise

  23   at a later point in the litigation and certainly may be the

  24   subject of further briefing should there be more guidance

  25   coming out of the state court at the appellate or higher level


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 19 of 20 PageID #: 231


                                        Proceedings                            19


   1   about this precise issue, but at this time, I am not going to

   2   dismiss the New York Labor Law Section 191 frequency payment

   3   claim.

   4               So in toto I've denied the motion to dismiss; the

   5   case will proceed to discovery.

   6               And I will make another note.             Part of my more

   7   practical thinking on it as well is that granting dismissal

   8   obviously has permanent consequences -- or at least permanent

   9   until there's an appeal -- consequences for plaintiff's case;

  10   whereas, denying the motion, as I said before, doesn't

  11   foreclose the possibility that the issue could be raised at a

  12   later time when it's more appropriate -- for example, on the

  13   class certifications issues -- and, as I mentioned, maybe when

  14   there's more guidance from the state court about this New York

  15   Labor Law claim.

  16               At the same time, it doesn't -- when I say "it,"

  17   letting these claims go forward -- doesn't substantially

  18   expand discovery or create what may turn out to be an

  19   unnecessary burden.      So for those practical reasons as well,

  20   I'm not going to dismiss these claims, and I'm going to let

  21   them go forward.

  22               Let's see.    Have you folks had your initial

  23   conference yet with Magistrate Pollak?

  24               MR. ROMERO:    Peter Romero, Your Honor.

  25               No, the parties have not.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 2:20-cv-00974-GRB-AKT Document 42-1 Filed 09/11/20 Page 20 of 20 PageID #: 232


                                            Proceedings                       20


   1               THE COURT:       So once we docket this decision, which

   2   will be later today, Judge Pollak will presumably convene an

   3   initial conference.      I will certainly let her know that the

   4   case is going forward so she can go ahead and issue a

   5   scheduling order for that to happen.

   6               Is there anything else from the plaintiff that I

   7   need to address at this time?

   8               MR. ROMERO:      Not from our perspective, no, Your

   9   Honor.

  10               Thank you.

  11               THE COURT:       Okay.     Thank you.

  12               From you, Mr. Cohen, for the defense?

  13               MR. COHEN:       Nothing further, Your Honor.

  14               Thank you.

  15               THE COURT:       Okay.     All right.

  16               Well, thank you, everyone, and please stay safe.

  17               MR. ROMERO:      Thank you.       You too, Your Honor.

  18               MR. COHEN:       Thank you, Your Honor.

  19               (Matter concluded.)

  20

  21                            *      *       *     *         *

  22   I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
  23

  24       /s/ Denise Parisi                              July 6, 2020
       _________________________________                   ________________
  25         DENISE PARISI                                       DATE


                                Denise Parisi, RPR, CRR
                                     Official Court Reporter
